Title: To George Washington from William Heath, 29 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury May 29th 1781
                        
                        I had the honor last to address your Excellency from Hartford the 13th Instant, with a representation of my
                            proceedings to that time, The next morning Governor Trumbull, informed me, that there were seven Thousand Barrels salted
                            meat, in the State of Connecticut, which may be depended on for the army, and at least Two Thousand Barrels of Fish, with
                            Forty Hhd Rum at Hartford, and Fifteen at Philadelphia, The provisions were not all collected to the places pointed out
                            for their deposit. I earnestly requested they might be.
                        Mr Phelps, superintendant of purchases in Massachusetts, before my departure from Hartford, in formed me in
                            answer to my Letter to him, that he would exert his utmost endeavours to forward on Beef Cattle, and I have good grounds to
                            conclude, he has done it.
                        From Hartford, I proceeded to Rhode Island, the Assembly were not siting. Governor Greene, assured me that
                            no exertion of his, should be wanting to comply with the requisitions when the Assembly met, which was to be yesterday.
                            From Rhode Island, I proceeded to Boston, the Old Assembly were up. Governor Hancock, assured me, that he with his Council
                            would do all in the power of the Executive Authority, and a supply of money has been sent on to Mr Phelps. The New Assembly
                            are to meet to morrow when the requisition will have the first attention. From Boston, I proceeded to New Hampshire, the
                            Assembly had been for some time prorogued. The President and Council, represented the embarrassments of the State, both on
                            account of their finances, and the falling off of two of their western Counties to Vermont. But assured me every thing in
                            their power. Their Assembly dont meet untill the 22d Wednesday in Jun,e and the president informed me, that it was scarcly
                            possible to call them specially sooner, should he attempt it.
                        I have requested returns of the provisions Rum, and Clothing, in the several States, but found it was not in
                            the power of the executive to give them immediately. I believe the stock of Rum is but small, the Summer clothing in
                            Connecticut, in tollerable forwardness, in Rhode Island nearly compleat, and soon to be forwarded, in Massachusetts in
                            some forwardness, but by no means compleat in New Hampshire, but little prepared, and the prospect not the most promising.
                        Having delivered the several addresses, and made representations thereon, I shall continue my importunities,
                            untill I obtain Official answers from the several States, hope they will be such as will be satisfactory, as soon as I
                            obtain them shall have the honor of forwarding them.
                        I request to be informed, whether by the salted provisions to be transported from the Western parts of
                            Massachusetts, those at Springfield, as well as Great Barrington, are meant to be included, or only the latter. I shall
                            loose no time in endeavouring to execute the Commission with which your Excellency has honored me, and to return to the
                            army, in the mean time I pray, that in the arrangements for the Campaign, which from several circumstances I have reason to
                            apprehend are makeing, I may not be forgotten.
                        We have no news in this Quarter, except a report, that the British have thrown succours into Gibralter. The
                            Two French Frigates which were in Boston Harbour put to Sea the Day before yesterday. The money is in a very fluctuateing
                            situation. The Assembly have passed an act for furnishing the Quarter Master with Waggons, by empress, when necessary. I
                            have the honor to be with the highest respect your Excellencys most Obedient Servant
                        
                            W. Heath

                        
                    